Exhibit 10.16

SUPPLEMENTAL AGREEMENT

TO

DAKOTA PETROLEUM TRANSPORT SOLUTIONS, LLC

MEMBER CONTROL AGREEMENT

AND

DAKOTA PETROLEUM TRANSPORT SOLUTIONS, LLC

LEASE AGREEMENT

          THIS SUPPLEMENTAL AGREEMENT (the “Supplement”) is entered into
September 30, 2010 and made effective as of July 22, 2010 by and between Dakota
Plains Transport, Inc., a Nevada corporation (“DPT”), Petroleum Transport
Solutions, LLC, a Minnesota limited liability company (“PTS”) and Dakota
Petroleum Transport Solutions, LLC, a Minnesota limited liability company (the
“Company”).

RECITALS

          A.          DPT and PTS constitute all of the members of the Company,
and the parties have each executed that certain Dakota Petroleum Transport
Solutions, LLC Member Control Agreement dated effective November 9, 2009 (the
“Agreement”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.

          B.          The Company has also entered into that certain Lease
Agreement dated as of the November 4, 2010 (the “Facility Lease”) covering the
Company’s lease of certain real property and improvements comprising the
Company’s Transloading Facility in New Town, North Dakota.

          C.          The parties have identified the need for additional site
improvements and additional equipment in order to expand and enhance the
operations of the Company’s Transloading Facility.

          D.          The proposed site improvements involve expanding the
existing railroad tracks, installing certain electrical equipment and making
other physical improvements agreed to by DPT and PTS at the Transloading
Facility (the “Site Improvements”).

          E.          As of August 1, 2010, DPT was entitled to receive
$172,450.44 in connection with Member Transaction Payments and PTS was entitled
to receive $143,228.09 in connection with Member Transaction Payments
(collectively, the “Accrued Member Transaction Payments”).

          F.           The parties desire to supplement the Agreement and
Facility Lease by providing for the acquisition and economic treatment of the
anticipated site improvements and new equipment.

AGREEMENTS

          NOW THERFORE, in consideration of the foregoing, the mutual terms,
covenants and conditions contained in this Supplement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1
SUPPLEMENT TO CONSTITUTE AMENDMENT

          1.1)          Amendment. This Supplement shall constitute a written
amendment to the Agreement as contemplated by Section 10.5 thereof and the
Facility Lease as contemplated by Section 26 thereof. If there is any conflict
between the provisions of this Supplement on the one hand, and the Agreement or
the Facility Lease on the other, the provisions of this Supplement shall govern.
Except as amended hereby, all provisions of the Agreement and the Facility Lease
shall continue in full force and effect. Capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Agreement or the Facility
Lease, as the case may be.

--------------------------------------------------------------------------------



ARTICLE 2
SITE IMPROVEMENTS AND NEW EQUIPMENT

          2.1)          Nature and Purpose. As further provided herein, the
Company shall obtain access to the Site Improvements and certain additional
transloading equipment and related personal property (the “New Equipment”) as
necessary to carry out and fulfill certain transloading contracts entered into
or to be entered into by the Company with third parties.

          2.2)          Site Improvements. The nature, scope and composition of
the Site Improvements are set forth on the documentation attached hereto as
Exhibit A.

          2.3)          New Equipment. The nature, scope and composition of the
New Equipment are set forth on the documentation attached hereto as Exhibit B.

ARTICLE 3
ACQUISITION, OWNERSHIP AND LEASES

          3.1)          Site Improvements. DPT and PTS shall work together to
cause the Site Improvements to be made to the real estate on which the
Transloading Facility is located. As the current owner and lessor to the Company
of the real estate constituting the Transloading Facility, DPT will provide
funds for the Site Improvements, and such Site Improvements shall become subject
to the existing Facility Lease.

 

 

 

          3.1.1)          DPT will pay all costs of the Site Improvements, which
are currently estimated to be $1,173,911.93. DPT will provide a final accounting
of the actual costs of the Site Improvements as soon as practicable following
completion of all such improvements, the aggregate amount of which, for purposes
of this Supplement, shall constitute the “Improvement Costs” and be calculated
as shown on Exhibit A.

 

 

 

          3.1.2)          All such Site Improvements shall be the sole property
of DPT, though subject to the terms and provisions of the Facility Lease.

 

 

 

          3.1.3)          During the term of the Facility Lease, the Company
shall be solely responsible for any and all costs and expenses required to
perform all maintenance and repair of the Site Improvements, as well as the
previously constructed rail service improvements.

 

 

 

          3.1.4)          DPT shall not be entitled to any Additional Rent under
Section 2(b) of the Facility Lease by virtue of its payment of the Improvement
Costs.

          3.2)          New Equipment. PTS shall pay all costs for the
acquisition of four (4) new state of the art transloaders identical to those
identified on Exhibit B (the “New Transloaders”), and PTS hereby represents and
warrants that such costs are currently estimated to total $526,410.00. PTS shall
provide DPT a copy of the Bill of Sale and a copy of a receipt evidencing the
amount and payment for the New Transloaders from Lease Plan U.S.A. to Safe Rock
LLC as soon as practicable following the acquisition thereof. The aggregate
amount shown on the Bill of Sale and the receipt will constitute the
“Transloader Costs.”

 

 

 

          3.2.1)          The New Transloaders shall be the sole property of
PTS, though subject to the Company’s lease from PTS for a rent payment of $1.00
per month during the term of the Agreement.

 

 

 

          3.2.2)          The New Transloaders shall be delivered to the
Company’s facility in new Town, North Dakota, and shall be used only for
transloading activities of the Company unless otherwise agreed in writing by the
parties. During the term of the Agreement, the New Transloaders shall not be
removed from the Transloading Facility without prior written notice to DPT and
without DPT’s express written consent, which consent may be withheld for any
reason or no reason whatsoever in DPT’s sole and unilateral discretion.

- 2 -

--------------------------------------------------------------------------------




 

 

 

          3.2.3)          During the term of the Agreement, the Company shall be
responsible for all maintenance associated with the New Transloaders, which
maintenance costs are currently estimated at $3,000 per year. The Company will
not be required to expend Company funds to “rebuild” the New Transloaders at any
time.

          3.3)          Documentation. DPT and PTS will each produce and deliver
to the Company and to each other invoices and other reasonably requested
documentation demonstrating the payment or other satisfaction of the Improvement
Costs and the Transloader Costs.

          3.4)          Excess Contribution by DPT. In order to render fair and
equitable the additional expenditures by the parties relating to the Site
Improvements and New Equipment, the parties agree that the following provisions
shall apply notwithstanding any provisions of the Agreement or the Facility
Lease to the contrary:

 

 

 

          3.4.1)          DPT shall be forever irrevocably relieved and
discharged of its previous obligation to pay PTS the amount of One Hundred
Ninety-Eight Thousand Seven Hundred Sixty Seven Dollars and Twenty-Two Cents
($198,767.22) originally attributable to the existing transloader (the “Original
Transloader”) as set forth on Exhibit C to the Facility Lease. The Original
Transloader shall remain the property of PTS. The Monthly Base Rent due to DPT
under the Facility Lease will continue to be Nineteen Thousand One Hundred
Sixty-One Dollars and Sixteen Cents ($19,161.16) per month and will not be
adjusted as a result of the provisions hereof.

 

 

 

          3.4.2)          Commencing August 1, 2010, the following provisions
relating to distributions shall apply:


 

 

 

 

 

          A)          The Priority Cash Available for the Company (as defined in
Section 5.2(a) of the Agreement) shall be calculated on a monthly basis (rather
than on a quarterly basis as provided by Section 5.2(a) of the Agreement) and
shall consist of all cash accumulated by the Company at the end of each calendar
month in excess of the cash necessary to pay Third Party Expenses (i) through
the end of such calendar month and (ii) through the end of the next calendar
month.

 

 

 

 

 

          B)          Until the DPT Reimbursement (as defined in this Subsection
3.4.2 B)) has been satisfied, all of the Priority Cash Available shall be
distributed as follows, and such payments shall be in lieu of the payment and
distribution provisions of Section 5.2(b) and (d) of the Agreement:


 

 

 

 

 

 

 

          i)          On or before October 8, 2010, DPT shall be entitled to
receive a distribution in the amount of $98,871.91 (the “DPT True-Up Amount”) as
payment of past-due Member Transaction Payments owed to DPT pursuant to the
Agreement. After payment of the DPT True-Up Amount, the Accrued Member
Transaction Payments shall be adjusted such that DPT shall be entitled to
receive $73,578.53 in connection with past due, unpaid Member Transaction
Payments and PTS shall remain entitled to receive $143,228.09 in connection with
past due, unpaid Member Transaction Payments.

 

 

 

 

 

 

 

          ii)          Following payment of the “DPT True-up Amount”, on a
monthly basis within fifteen (15) days following the end of each calendar month,
to the extent of the remaining Priority Cash Available, distributions shall be
made seventy-five percent (75%) to DPT and twenty-five percent (25%) to PTS
until such time as DPT shall have been repaid through such distributions an
amount equal to (a) the excess of the Improvement Costs over the Transloader
Costs (the “Excess Contribution”)(currently estimated to be $647,501.93) plus
(b) interest on the Excess Contribution calculated at a rate of seven percent
(7%) per annum from August 1, 2010 until paid. The Excess Contribution and
applicable interest is collectively referred to herein as the “DPT
Reimbursement”. The first payment to be made pursuant to this Subsection 3.4.2
B) ii) shall be made on October 15, 2010 out of Priority Cash Available for the
months of August 2010 and September 2010. Any Member Transaction Payment
remaining unsatisfied after payments described in this Subsection 3.4.2 B) shall
become Suspended Member Transaction Payments payable only as described in
Section 3.4.2 C) below.

- 3 -

--------------------------------------------------------------------------------




 

 

 

 

 

          C)          No Member Transaction Payments or Suspended Member
Transaction Payments shall be paid by the Company until such time as the Company
has repaid the entire DPT Reimbursement. Once the Company has repaid the entire
DPT Reimbursement, the Priority Cash Available for the Company shall continue to
be calculated on a monthly basis as provided by Section 3.4.2 A) above and shall
be distributed on a monthly basis within fifteen (15) days following the end of
each calendar month in the order of priority described in this Subsection 3.4.2
C). To the extent of Priority Cash Available, the Member Transaction Payments
for the calendar month just ended, plus any Suspended Member Transaction
Payments shall be paid by the Company. If the Priority Cash Available is
insufficient to satisfy all the obligations of the Company for the amounts
described in the preceding sentence, the Priority Cash Available shall be paid
one half to each Member until the obligation to one Member is fully satisfied,
and the balance, if any, to satisfy any remaining such obligations to the other
Member. Any remaining unpaid obligations for such month under this subsection
shall be treated as “Suspended Member Transaction Payments” and shall be taken
into account in determining the following month’s payments.

 

 

 

 

 

          D)          The terms and provisions of Subsections 3.4.2 B) and 3.4.2
C) shall cease to apply and the existing provisions of the Agreement shall apply
at such time as the Company has repaid the entire DPT Reimbursement and all
Suspended Member Transaction Payments have been made.

ARTICLE 4
MISCELLANEOUS

          4.1)          No Payment with Respect to Guarantee. Western Petroleum
Company (the sole member of PTS) (“Western”) has agreed to guarantee certain
performance obligations of the Company to UET in connection with the
transloading agreement entered into between the Company and UET. Neither PTS nor
Western will be entitled to any compensation or preferential payments as
consideration for Western entering into such guarantee.

[SIGNATURE PAGE FOLLOWS]

- 4 -

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Members have executed this Agreement effective
as of the date first above written.

 

 

 

Dakota Plains Transport, Inc.

 

 

 

By /s/ James R. Reger

 

Its Chief Executive Officer

 

 

 

Petroleum Transport Solutions, LLC

 

 

 

By /s/ William A. Emison

 

Its President

 

 

 

Dakota Petroleum Transport Solutions, LLC

 

 

 

By /s/ William A. Emison

 

Its Chief Manager, CEO & Secretary

SIGNATURE PAGE TO
SUPPLEMENTAL AGREEMENT TO
DAKOTA PETROLEUM TRANSPORT SOLUTIONS, LLC
MEMBER CONTROL AGREEMENT

- 5 -

--------------------------------------------------------------------------------



EXHIBIT B

New Equipment

--------------------------------------------------------------------------------